 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Emily Zervas,                                            Case No.: 2:18-cv-00051-JAD-GWF

 4          Plaintiff
                                                        Order Denying Defendant’s Summary-
 5 v.                                                    Judgment Motion, Granting Plaintiff
                                                       Summary Judgment and Leave to Amend,
 6 USAA General Indemnity Co.,                          and Denying All Other Motions as Moot

 7          Defendant                                          [ECF Nos. 14, 40, 41, 44, 45]

 8

 9         Emily Zervas was severely injured as a passenger in a motorcycle accident caused by an

10 uninsured driver, and her loss exceeded the $500,000 combined limits of the three uninsured-

11 motorist (UM) policies that covered the accident. Geico and State Farm each paid out their

12 $100,000 policy limits. But defendant USAA tendered just 60% of its $300,000 limit, so Zervas

13 sues for breach of contract and declaratory relief, seeking the remainder of the USAA coverage.

14         USAA moves for summary judgment. It acknowledges that its $300,000 policy makes

15 up 60% of the $500,000 in available coverage, but it contends that the “other insurance” clause

16 in its policy sets its coverage obligation at 60% of its own policy limit—for a total of just

17 $180,000. Because USAA’s other-insurance clause conflicts with the allocation provisions in

18 the other applicable policies, Nevada law requires me to disregard USAA’s formula and instead

19 prorate Zervas’s loss among the insurers based on their share of the aggregate policy limits,

20 making USAA responsible for 3/5 of the $500,000 covered loss, or $300,000. I therefore deny

21 USAA’s motion for summary judgment and instead grant summary judgment in favor of Zervas

22 on her breach-of-contract and declaratory-relief claims. And with good cause appearing, I grant

23 Zervas’s motion to amend her complaint to add a bad-faith claim.
 1                                                Discussion

 2 I.         USAA’s summary-judgment motion [ECF No. 14]

 3            Like many insurance disputes involving multiple polices, this case turns on the interplay

 4 between clauses in the applicable policies that dictate who pays how much when several policies

 5 provide benefits for a covered loss. Known in insurance-industry speak as “other insurance”

 6 provisions, these ubiquitous clauses “seek to limit the insurer’s obligations in the event that there

 7 is another policy [i.e., other insurance] that covers the same risk.”1 USAA seeks to do just that

 8 here. The policy it sold to Zervas’s mother affords $300,000 per person in UM coverage. But

 9 because Zervas’s loss is also covered by two other $100,000 policies issued by Geico and State

10 Farm,2 USAA seeks to limit its obligation to a fraction of its own $300,000 policy, instead of a

11 fraction of the aggregated three policies ($500,000).

12
              A.      When there’s a conflict among applicable policies’ allocation methods, the
13                    court must prorate the loss based on the aggregate policy limits.

14            Difficulties arise when a loss is covered by several policies and each provides a different

15 method of allocating benefits. Courts have developed several approaches to address this type of

16 conflict. Nevada has adopted3 the rule articulated by the Oregon Supreme Court in Lamb-

17 Weston, Inc. v. Oregon Automobile Insurance Co.4 Under the Lamb-Weston rule, “when ‘other

18

19

20

21   1
         Hous. Grp. v. Gerling Am. Ins. Co., 107 F. Supp. 2d 1185, 1188 (N.D. Cal. 2000).
     2
22    Although Zervas was not the policyholder on any of these three polices, it is undisputed that
     each policy afforded her UM coverage for the accident.
23   3
         Travelers Ins. Co. v. Lopez, 567 P.2d 471, 474 (Nev. 1977).
     4
         Lamb-Weston, Inc. v. Or. Auto. Ins., 346 P.2d 643 (Or. 1959).

                                                       2
 1 insurance’ clauses cannot be reconciled,”5 they are all deemed void,6 and the court must apply a

 2 simple proration formula: prorating the insured’s loss by the ratio that each policy’s limit bears

 3 to the sum of all the applicable limits (up to each policy’s limit). This rule “avoids arbitrariness

 4 in the selection of conflicting clauses,” “discourages litigation between insurers, and . . .

 5 provide[s] a basis for a uniformity of result.”7

 6             If the other-insurance clause in Zervas’s mother’s USAA policy conflicts with the other-

 7 insurance language in the State Farm or Geico policy here, Nevada law requires me to apply the

 8 Lamb-Weston rule, disregard USAA’s other-insurance provision, and hold USAA responsible for

 9 its pro rata share of the loss based on the aggregate $500,000 in coverage. Before I can conclude

10 that this rule applies, however, I must first determine whether the allocation methods in the

11 policies are consistent or contradictory.

12
               B.     The allocation method in USAA’s other-insurance clause conflicts with
13                    those in the State Farm and Geico policies.

14             Looking at the coverage that Zervas is entitled to under these policies, it is clear that one

15 affords primary coverage and the other two afford excess coverage. “Primary insurance

16 coverage is provided when, under the terms of the policy, liability attaches immediately upon the

17 happening of an occurrence that gives rise to liability, as opposed to excess or secondary

18 coverage, which attaches only after a predetermined amount of primary coverage has been

19

20
     5
21       Port of Portland v. Water Quality Ins. Syndicate, 796 F.2d 1188, 1193 (9th Cir. 1986).
     6
    Travelers Ins., 567 P.2d at 474; see also Lamb-Weston, 341 P.2d at 119 (1959) (“[W]hether one
22 policy uses one clause or another, when any come in conflict with the ‘other insurance’ clause of
   another insurer, regardless of the nature of the clause, they are in fact repugnant and each should
23 be rejected in toto.”).
     7
         Travelers Ins., 567 P.2d at 474.

                                                         3
 1 exhausted.”8 Although neither USAA nor Zervas addresses this primary-excess distinction,

 2 proper characterization of the various insurers’ coverage is the first step to understanding the

 3 three policies’ other-insurance clauses.

 4              Because the accident involved a motorcycle insured by its owner’s Geico policy, that

 5 policy provided Zervas primary UM coverage.9 Geico’s other-insurance clause contains

 6 customary proration language that states that Geico’s proportion of responsibility will be the

 7 ratio of its policy limit to the sum of all applicable limits—in this case, $100,000 out of

 8 $500,000, or 20%.10 Geico tendered its full $100,000 for this accident.

 9              Zervas’s father had a State Farm policy that also covered this accident. That policy

10 provides primary UM coverage only if a person covered by the policy is injured while

11 “occupying” a car owned by the policyholder.11 Because the motorcycle Zervas was riding

12 wasn’t owned by her father, the State Farm policy affords Zervas excess coverage. That policy

13 also contains customary language that prorates State Farm’s excess coverage with other

14 applicable excess-insurance providers.12 State Farm calculates its proportion of responsibility as

15 the ratio of its policy limit to the sum of all applicable excess-policy limits.

16

17   8
         Indus. Finishes & Sys., Inc. v. Am. Universal Ins. Co., 720 P.2d 382, 385 (Or. App. Ct. 1986).
     9
18  ECF No. 14-3 at 8 (“If there is other applicable insurance, we will pay only our share. Our
   share is the proportion on that our limit of liability bears to the total of all applicable limits.
19 However, any insurance we provide with respect to a vehicle you do not own shall be excess
   over any other collectible insurance.”).
20   10
          Id.
     11
     ECF No. 14-4 at 7 (“The Uninsured Motor Vehicle Coverage provided by this policy applies
21
   as primary coverage for an insured who sustains bodily injury while occupying your car. . . .
   Except as provided . . . above, the Uninsured Motor Vehicle Coverage provided by this policy
22
   applies as excess coverage.”).
     12
23     Id. (“If uninsured motor vehicle coverage provided by one or more sources other than the State
     Farm Companies also applies as excess coverage for the same accident, then We will pay the
     proportion of damages payable as excess that Our applicable limit bears to the sum of Our
                                                        4
 1            Zervas’s mother held the USAA policy at issue. Like the State Farm policy, USAA’s

 2 provides only excess coverage for this accident because Zervas was injured in a vehicle not

 3 owned by her mother, the policyholder.13 This policy also contains an other-insurance clause

 4 that prorates USAA’s share based on the total excess coverage available under all policies:

 5                    On an excess basis, we will pay only our share of the loss that must
                      be paid under insurance providing coverage on a [sic] excess basis.
 6                    Our share is the proportion that our limit of liability bears to
                      the total of all applicable limits of liability for coverage
 7                    provided on a [sic] excess basis.14

 8 Because the total available excess coverage is $400,000 (State Farm’s $100,000 + USAA’s

 9 $300,000), USAA’s share under this provision would be $300,000/$400,000 or 3/4, and State

10 Farm’s share is $100,000.15 State Farm tendered its $100,000.

11            But USAA paid just $180,000, not 3/4 of the $400,000 in available excess coverage

12 (which works out to $300,000). To justify a reduced share, USAA relies on a different portion of

13 its other-insurance clause, which states that “[a]ny recovery for damages under all [applicable

14 UM] policies or provisions of coverage may equal but not exceed the highest applicable limit for

15 any one vehicle under any insurance providing coverage on either a primary or excess basis.”16

16

17
   applicable limit and the limits of all other uninsured motor vehicle coverage that apply as excess
18 coverage.” (capitalization and underlining omitted)).
   13
      ECF No. 34 at 16 (“Any insurance we provide with respect to a vehicle you do not own or to a
19 person other than you or any family member will be excess over any other collectible
   insurance.”).
20 14
      Id. (emphasis revised).
21   15
     Because the parties didn’t consider the primary-excess distinction, they both calculate USAA’s
   proportion of responsibility as $300,000/$500,000 or 3/5 instead of 3/4. But because I conclude
22 below that the three policies’ other-insurance clauses conflict, I ultimately disregard them and
   prorate Zervas’s total loss by the ratio of USAA’s policy limit to the sum of all applicable limits
23 and thus arrive at the same ratio the parties assert: 3/5 or 60%. See infra Section I.C, pp. 7–8.
     16
          ECF No. 34 at 16 (emphasis omitted).

                                                       5
 1 USAA contends that this language, when combined with its pro rata provision, unambiguously

 2 requires it to prorate (by its proportion of responsibility) against the highest individual policy

 3 limit—i.e., 60% of its own $300,000 limit, instead of the aggregate limits of the three policies.17

 4 The net effect of this provision is that USAA is calculating its ratio based on a pro rata share of

 5 its policy alone, while Geico and State Farm are calculating their ratios based on an aggregate

 6 total.18 These differences produce inconsistent math and incompatible obligations.

 7            USAA argues that its pro rata provision doesn’t conflict with Geico and State Farm’s

 8 other-insurance clauses because the three policies require each respective insurer to prorate the

 9 highest individual policy limit.19 USAA alternatively contends that, even if a conflict exists and

10 all three policies must be disregarded under the Lamb-Weston rule, the same type of proration

11 would result.20 In short, USAA is asserting that its peculiar method of proration is the standard

12 approach applied in the insurance industry.

13            But USAA’s argument misapprehends how standard proration works. Although there are

14 multiple ways that insurers can prorate a loss,21 the term “prorate” in this context refers to

15

16
     17
          ECF No. 14 at 9–10.
17   18
     Without deciding whether this policy language is sufficiently clear under Nevada law, see
18 Nev.  Rev. Stat § 687B.145(1) (requiring that insurance policies that limit an insured’s benefits
   under multiple applicable policies to the highest individual policy limit must state this limitation
19 “in clear language [that is] prominently displayed in the policy, binder or endorsement”), I find
   that USAA’s interpretation of its policy is reasonable.
20   19
       ECF No. 14 at 9 (“The Other Insurance provisions of each policy provide for the exact same
     result - that each insurer pays its pro-rated share of the highest limit ($300,000).”).
21   20
      Id. (“However, even if the Other Insurance provisions did conflict, the result under Nevada
   law and the Lamb-Weston rule would be the same - the Other Insurance provisions would be
22
   disregarded and each insurer would be responsible to pay its pro-rated share of the highest policy
   limit.”).
23
   21
      Hous. Grp., 107 F. Supp. 2d at 1189 n.2 (“The precise method for prorating the loss differs
   from policy to policy. Some policies call for co-insurers to match each others’ coverage, dollar-
                                                      6
 1 allocating an insured individual’s total loss between the applicable insurers based on an agreed

 2 upon ratio22—in this case, the ratio of each individual policy limit to the sum of all applicable

 3 policy limits. Neither the Geico nor State Farm policy language limits the total benefits Zervas

 4 could receive from all policies to the highest of the three policies, and it is evident that neither

 5 Geico nor State Farm followed USAA’s proration approach. Had they, each would have paid

 6 just 20% of $300,000, for a per-insurer payout of $60,000; but both tendered $100,000. And had

 7 all the insurers used USAA’s approach and calculated their ratios based on the highest policy

 8 limit of $300,000, Zervas’s total recovery would have been just $300,000 instead of the

 9 $380,000 she has already received. USAA’s proration method plainly calls for a different result

10 than Geico and State Farm’s pro rata provisions do.

11
            C.      Because these allocation methods conflict, the Lamb-Weston rule requires
12                  the court to prorate the loss based on the aggregate policy limits.

13          By capping exposure using the lower value of its own policy limit and not by the total of

14 all applicable coverage as the Geico and State Farm policies do, USAA’s interpretation puts

15 these provisions in irreconcilable conflict and triggers the Lamb-Weston rule.23 I therefore apply

16
   for-dollar, up to their respective policy limits. Others call for a division of coverage in
17 proportion to each insurer’s policy limit.” (emphasis added)).
     22
        See, e.g., id.; Jones v. Medox, Inc., 430 A.2d 488, 489 n.1 (D.C. 1981) (“There are three basic
18
     types of ‘other insurance’ provisions . . . . The pro rata clause provides that the insurer will pay
     its pro rata share of the loss, usually in the proportion that the limit of its policy bears to the
19
     aggregate limits of all valid and collectible insurance. The excess clause generally provides that
     the insurer’s liability is limited to the amount by which the loss exceeds the coverage provided
20
     by all other valid and collectible insurance, up to the limits of the excess policy.” (emphasis
     added)); see also Douglas R. Richmond, Issues and Problems in “Other Insurance,” Multiple
21
     Insurance, and Self-Insurance, 22 Pepp. L. Rev. 1373, 1383–84 (1995) (providing an example of
     proration and multiplying the total loss that the insured incurred by the ratio of each individual
22
     policy limit to the sum of all applicable limits).
     23
23     USAA and Zervas address only the conflict between the three pro rata provisions. But the
     policies’ distinction between primary and excess coverage creates another layer of conflict:
     Geico sought to prorate Zervas’s loss with State Farm and USAA, whose policies call for Geico
                                                      7
 1 the rule, disregard the conflicting clauses, and prorate Zervas’s total loss by the ratio of USAA’s

 2 policy limit to the sum of all applicable policy limits: $300,000 of the aggregate $500,000 = 60%

 3 of the obligation to cover Zervas’s loss. Because the amount of Zervas’s total loss exceeds the

 4 aggregate policy limits of $500,000, that loss is capped at $500,000. So, Zervas is entitled to

 5 receive from USAA 60% of the $500,000, which is $300,000—the USAA policy limit. USAA’s

 6 $180,000 payment was thus $120,000 light. I therefore deny USAA’s motion for summary

 7 judgment in its favor on Zervas’s breach-of-contract and declaratory-relief claims.

 8         And because the facts of this case are undisputed and the question of how much Zervas is

 9 entitled to under USAA’s policy is purely legal, I also exercise my discretion under Federal Rule

10 of Civil Procedure 56(f) to sua sponte grant summary judgment on these claims in favor of

11 Zervas. Although Rule 56(f) requires a court to first give a party “notice and a reasonable time

12 to respond” before granting a non-moving party summary judgment, I find that the legal issues

13 involved were sufficiently addressed by the extensive briefing on USAA’s summary-judgment

14 motion.24 And because that briefing has revealed that there is no genuine issue of material fact

15 and that Zervas is entitled to judgment as a matter of law on these claims,25 I grant summary

16

17 to first exhaust its coverage before they will pay out benefits. This is the classic Lamb-Weston
   conflict and is alone grounds for disregarding the other-insurance clauses. See Lamb-Weston,
18 341 P.2d at 112, 114–16 (addressing the conflict between a primary, pro rata provision and an
   excess-coverage provision); see also Hous. Grp., 107 F. Supp. 2d at 1188–89 (discussing the
19 common Lamb-Weston conflict scenarios).
     24
      10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2720.1 (4th
20
   ed. 2018) (“Entering a judgment when there has been a motion but no cross-motion is somewhat
   different from the situation in which neither party has moved under Rule 56 and the court wishes
21
   to act sua sponte. When there has been a motion but no cross-motion, the judge already is
   engaged in determining whether a genuine dispute as to material fact exists and the parties have
22
   been given an opportunity to present evidence designed either to support or refute the request for
   the entry of judgment.”).
23
   25
      See Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986) (holding that summary judgment is
   appropriate when the pleadings and admissible evidence “show there is no genuine issue as to
                                                    8
 1 judgment in favor of Zervas on these claims and find that she is entitled to the remaining

 2 $120,000 in benefits from USAA. However, I do not enter final judgment on these claims

 3 because Zervas has moved to amend her complaint to add a bad-faith claim, and I find that all of

 4 these claims are sufficiently related to warrant delaying the entry of partial judgment under

 5 Rule 54(b).26

 6
               D.     Nevada’s anti-stacking statute has no impact on USAA’s obligation to
 7                    Zervas.

 8             This result is in no way undermined by USAA’s contention that its policy complies with

 9 Nevada’s anti-stacking statute, NRS 687B.145. Under this statute, an insurance policy

10                    may provide that if the insured has coverage available to the
                      insured under more than one policy or provision of coverage, any
11                    recovery or benefits may equal but not exceed the higher of the
                      applicable limits of the respective coverages, and the recovery or
12                    benefits must be prorated between the applicable coverages in the
                      proportion that their respective limits bear to the aggregate of their
13                    limits.27

14 To comply with this statute, an insurance policy must satisfy three requirements: (1) it must

15 express its limitation in “clear language”; (2) the limiting language must be “prominently

16 displayed in the document”; and (3) “the insured must not have purchased separate coverage on

17 the same risk nor paid a premium calculated for full reimbursement under that coverage.”28

18

19
   any material fact and that the movant is entitled to judgment as a matter of law” and citing Fed.
20 R. Civ. P. 56(c)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
     26
21   See Fed. R. Civ. P. 54(b) (“When an action presents more than one claim for relief—whether
   as a claim, counterclaim, crossclaim, or third-party claim—or when multiple parties are
22 involved, the court may direct entry of a final judgment as to one or more, but fewer than all,
   claims or parties only if the court expressly determines that there is no just reason for delay.”).
23   27
          Nev. Rev. Stat. § 687B.145(1).
     28
          Bove v. Prudential Ins. Co. of Am., 799 P.2d 1108, 1110 (Nev. 1990).

                                                        9
 1             The parties devote the bulk of their briefing to addressing whether USAA’s policy

 2 satisfies these requirements. But assuming without deciding that the policy does satisfy these

 3 requirements and that USAA’s policy-limits proration formula complies with Nevada law,29 the

 4 statute merely permits an insurer operating in Nevada to include a provision limiting the total

 5 recovery from all applicable policies to the highest applicable limit; it does not require insurers

 6 to include such a provision, and Geico and State Farm chose not to. That conflict among the

 7 applicable policies’ allocation methods nevertheless triggers the Lamb-Weston rule and compels

 8 the result I reach above. USAA has not argued—let alone cited authority demonstrating—that

 9 NRS 687B.145 abrogates or alters the Lamb-Weston rule. So, Nevada’s anti-stacking statute has

10 no impact on USAA’s $300,000 obligation to Zervas in this case.

11
     II.       Remaining motions related to USAA’s summary-judgment motion [ECF
12             Nos. 40, 41, 44]

13             USAA moved to stay discovery while its summary-judgment motion was pending.30 The

14 magistrate judge denied that motion,31 and USAA filed an objection to that ruling.32 Now that I

15 have resolved USAA’s summary-judgment motion, its stay request is moot, and I overrule the

16 objection as moot.

17             Zervas moves for leave to file a motion to strike a portion of USAA’s reply brief in

18 support of its summary-judgment motion addressing the filed-rate doctrine, and USAA moves

19 for leave to file a supplemental brief on this same issue.33 Because the doctrine relates to the

20
     29
21        See supra note 18.
     30
          ECF No. 16.
22   31
          ECF No. 39.
23   32
          ECF No. 40 (objecting to order at ECF No. 39).
     33
          ECF Nos. 41, 44.

                                                       10
 1 question of whether USAA’s policy satisfies one of the three requirements of Nevada’s anti-

 2 stacking statute, and I assumed without deciding that the policy complies with the statute for

 3 purposes of this order, this issue was irrelevant to my disposition of USAA’s summary-judgment

 4 motion. So, I deny as moot both the motion for leave and the motion to supplement.

 5 III.        Motion to amend the complaint [ECF No. 45]

 6             Finally, Zervas moves to amend her complaint to add a new claim to allege that USAA

 7 acted in bad faith by remitting less than its policy limit and that she is therefore entitled to

 8 punitive damages. Federal Rule of Civil Procedure 15 directs that “[t]he court should freely give

 9 leave when justice so requires,”34 and district courts consider five factors in deciding whether to

10 grant leave to amend: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4)

11 futility of amendment, and (5) whether the party has previously amended its pleading.35 These

12 factors weigh in Zervas’s favor, as she has not previously amended her complaint and her

13 proposed new claim is premised in part on information learned during discovery,36 which

14 demonstrates a lack of undue delay or bad faith on her part. And there is no evident prejudice to

15 USAA or futility to amending. I therefore grant Zervas’s motion and give her leave to amend

16 her complaint. Zervas has ten days to file her amended complaint in the form proposed at ECF

17 No. 45.

18                                               Conclusion

19             Accordingly, IT IS HEREBY ORDERED THAT

20            USAA’s motion for summary judgment [ECF No. 14] is DENIED;

21

22   34
          Fed. R. Civ. P. 15(a)(2).
23   35
          Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004).
     36
          See ECF No. 45 at 6–9.

                                                      11
 1      Partial summary judgment is granted in favor of Zervas on her breach-of-contract

 2       and declaratory-relief claims; Zervas is entitled to $120,000 in additional UM benefits

 3       from USAA;

 4      The court declines to certify this ruling on these claims as final under Rule 54(b)

 5       certification at this time;

 6      USAA’s objection to the magistrate judge’s order [ECF No. 40] and its motion to file a

 7       supplemental brief [ECF No. 44] are DENIED as moot;

 8      Zervas’s motion for leave to file a motion to strike a portion of USAA’s reply brief [ECF
 9       No. 41] is DENIED as moot; and
10      Zervas’s motion for leave to amend her complaint [ECF No. 45] is GRANTED. Zervas
11       has ten days to file her amended complaint in the form proposed at ECF No. 45.
12   Dated: February 27, 2019
13                                                           _______________________________
                                                             U.S. District Judge Jennifer A. Dorsey
14

15

16

17

18

19

20

21

22

23



                                                  12
